DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/663,615, filed October 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed March 9, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/663,615, which include: Amendments to the Specification, Amendments to the Claims, Amendments to the Drawings and Appendix (10 pages), and Remarks containing applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner has acknowledged Claims 1, 4, 7, 10, 13, and 16 have been amended. Claims 1-20 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges that the corrections found in both the Amendments to the Specification and Drawings (including Appendix containing replacement sheets for Figures 2, 4, 9, 10a-c, 10e-f, and 11a-b) have resolved certain identified specification objections previously set forth in the Non-Final Office Action mailed November 10, 2021, and hence those respective corrected specification objections are withdrawn. However, Examiner notes that there are identified specification objections that have not been addressed, and therefore those remaining specification objections are maintained, with those remaining specification objections identified and discussed in the relevant sections listed below. 
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner acknowledges the amendments have resolved the drawing objections identified in Figures 2, 4, 10a-10c, and 11a-11b, and therefore the respective objections previously set forth in the Non-Final Office Action mailed November 10, 2021 are withdrawn. However, Examiner has noted that the Applicant’s Amendments to the Drawings resulting from corrections to resolve certain identified specification objections have produced a new drawing objection, which is identified in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/663,615, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner also notes that the Applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated 101 rejections based on the Applicant’s amended claims are provided in the relevant sections indicated below.
Regarding Applicant’s Remarks:
“It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes. 
Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of performing an explainability operation which provides a rationale for an associated cognitive insight.”
Examiner has considered this argument and finds the argument to be not persuasive. Applicant’s arguments are directed to assertions that the claims do not represent abstract ideas in the form of mathematical concepts, methods of organizing human activity, or mental processes as enumerated in MPEP 2106.04(a). However, as indicated in the 101 analysis described in the Non-Final Office Action mailed November 10, 2021, Examiner has identified that Claims 1-20 broadly recite limitations that represent decision making processes and analysis steps, which are identified as mental processes involving observations, evaluations, judgments, and opinions that can be performed in a human mind. For example, original independent claim 1 broadly recites “performing a cognitive computing function” and “performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function”, which are identified in the Step 2A Prong 1 analysis as being recited at a high level of generality such that these high level actions/operations taken to produce these patterns and resulting metrics, explanations, or reasons based on those determined patterns could practically be performed in the human mind. See MPEP 2106.04(a)(2)(III-A). For instance, a person having ordinary skill in the art can look at a set of data (e.g., a set of credit card transactions and associated monthly payments), determine patterns and observations from that data (where this determination and analysis represents performing a cognitive computing function), and then further analyze those patterns and observations to determine a result and associated explanations/reasons for those patterns (e.g., correlating the transactions and prompt vs. missed payments into a credit score with associated reasons and metrics justifying the credit score), where this correlation represents an augmented intelligence assurance operation, and the resulting decision and associated reasons and metrics explaining the decision represent an augmented intelligence performance of the cognitive computing function. Similarly, a person having ordinary skill in the art can also perform other assurance operations originally described in the dependent claims 2 and 3, where a person having ordinary skill in the art can look at a set of results and identify high-level trends that indicate whether there is bias, skew, or over-representation in an particular outcome or decision towards a particular group of credit card users (representing an impartiality assessment operation), as well as determining whether the logic and rules used to produce the outcome or decision are solid or robust enough to support a diverse set of data without producing too much variation in the result (representing a robustness assessment operation).
As indicated in the Non-Final Office Action mailed November 10, 2021, the same 101 analysis is applied for the claim limitations for the remaining dependent claims, with the claim limitations identifying either additional mental processes or additional elements that do not add meaningful limitations to the claim nor do they add significantly more than the judicial exception, alone or in combination with other elements in the claim. Hence, Applicant’s assertion that the original set of claims do not recite matter that falls within the enumerated groupings of abstract ideas is not persuasive, and the existing 101 rejection is maintained. 
With regards to Applicant’s assertion that the claims are directed to a practical application, Examiner has also considered this argument and finds the argument to be not persuasive. In particular, Applicant’s arguments acknowledge that the claims are directed to the general assertion where “… the claims are generally directed to the practical application of performing an explainability operation which provides a rationale for an associated cognitive insight.”, but fails to describe or further explain how the claimed invention’s explainability operation represents an improvement to the functioning of a computer, or an improvement to other technology or technical field. Based on the 101 analysis indicated in the Non-Final Office Action mailed November 10, 2021, Examiner does not find the original set of claims to be directed to a practical application according to the guidelines described in MPEP 2106.04(d), which indicate that for computer related claims, the claims must be directed towards specifying improvements in the functioning of a computer, or an improvement to other technology or technical field. Applicant is further directed to MPEP 2106.04(d)(1) and 2106.05(a), which provide additional guidelines for evaluating integration of judicial exceptions into a practical application for computer related claims. As indicated in the earlier 101 analysis, Examiner finds that the original dependent claims 4, 10, and 16 broadly recite performing an explainability operation without providing additional details (steps or process) that would describe an improvement related to the explainability operation that produces the rationale for an associated cognitive insight. Hence, Applicant’s assertion that the claims are directed to a practical application are not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant's Remarks for Claims 1, 3-7, 9-13, and 15-20 under 35 U.S.C. §102(a)(2) as being anticipated by Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee]; and for Claims 2, 8, and 14 under 35 U.S.C. 103 as being unpatentable over Lee in view of Adler et al., Auditing Black-box Models by Obscuring Features, February 23, 2016 [hereafter referred as Adler], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s prior art arguments are directed to the newly added claim limitations recited in the respective independent claims, where these new limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain a sub-argument regarding certain terms in the independent claim, which will be addressed in the following paragraphs.
Regarding Applicant’s Remarks:
“When discussing the element of performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function, the examiner cites to Lee. Specifically, the examiner cites to a portion of Lee which generally discloses an Al governance platform which performs Al governance. The examiner states that the Al governance techniques correspond to the claimed augmented intelligence assurance operation. However, it is respectfully submitted 13that the augmented intelligence assurance operation as disclosed and claimed is patentably distinct from the Al governance techniques disclosed by Lee. Specifically, Lee does not disclose the an augmented intelligence assurance operation which includes an explainability operation providing a rationale for an associated cognitive insight, as required by claims 1, 7 and 13.”
Examiner has considered this argument and finds the argument to be not persuasive. Applicant’s sub-argument is directed to the claim limitation “… the augmented intelligence assurance operation comprises an explainability operation, the explainability operation providing a rationale for an associated cognitive insight generated by the cognitive computing function …”, which already existed in dependent claims 4, 10, and 16, and is now moved into the respective independent claims 1, 7, and 13. Examiner further notes that Applicant’s arguments rely on the assertion that the teachings of the Lee reference are patentably distinct from the Applicant’s claimed invention, but the Applicant does not further describe or cite evidence that detail the differences between the Lee reference and the claimed invention to further clarify or explain such a distinction. Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the specification. See MPEP 2111. Under its broadest reasonable interpretation, the term “rationale” as defined in the Merriam-Webster dictionary broadly recites an explanation or an underlying reason, and the term “explainable” as defined in the Merriam-Webster dictionary broadly recites an action to make something plain or understandable (through logical development or development of relationships), and as such, this claim limitation broadly recites operations that generate logical reasons or relationships on a produced decision result (e.g., the patterns and observations resulting from an associated cognitive insight) to promote understanding of the internal decision making process of an artificial intelligence system (hence providing “augmented intelligence assurance”). This interpretation is consistent with the applicant’s specification paragraph [0210], which states that explainability in the context of AI assurance broadly refers to providing structural and operational details of an ML model to justify how and why a ML model performed certain actions: “Likewise, AI explainability, as used herein and as it relates to AI assurance, broadly refers to transparently conveying to a user the structural and operational details of the ML model(s) used by an AIS, statistical and other descriptive properties of its associated training data, and various evaluation metrics from which its likely behavior may be inferred. Certain embodiments of the invention reflect an appreciation that as AI approaches become more sophisticated, decisions are increasingly being made by ML models whose design, and the rationale of its decision making processes, are opaque to the user. Certain embodiments of the invention likewise reflect an appreciation that the opaqueness of such ML models hinders AI explainability, and by extension, undermines a user’s trust of the outcomes it produces. Accordingly, certain embodiments of the invention reflect an appreciation that AI explainability ideally provides a user interpretable insight into how and why an ML model performed certain actions or arrived at a particular decision.”
As indicated in the Non-Final Office Action mailed November 10, 2021, Lee teaches a AI governance platform containing a solution stack, where the solution stack includes an IndeX module to monitor an executing AI algorithm’s state history and analyzes its output (including predicting an algorithm’s key constraints), where the decision output and the associated key constraints correspond to “cognitive insights”. The gathered data output produced by the IndeX module (i.e., captured inputs, outputs, values of the key constraints, and metadata associated with the AI algorithm) represents captured relationship information that explain and therefore provide rationales to how the AI algorithm produced a particular decision result. Hence, in the context of providing augmented intelligence assurance, this captured information provides an explanation and rationale of the AI algorithm’s decision making process, thus corresponding to “… the explainability operation providing a rationale for an associated cognitive insight generated via the cognitive computing function” (Lee [0100]: “… This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization (e.g., to automatically lower a risk level used by a robo-adviser). The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). … the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”). Lee further teaches this relationship information is further stored in an index record to perform additional processing and further access/retrieval through user interfaces in other application modules (such as CognoMega), and hence collectively the operations performed by the IndeX and CognoMega modules function as an explainability engine (Lee [0037]-[0039]; [0064]: “The IndeX 204 module is configured to monitor the state of an algorithm as it runs. … this module may capture actual values of all variables being used or generated during the code's run.”; [0074]-[0075]: “… the CognoMega module … addresses the organization's foundational data-governance and data-management challenges. … It also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis. … the CognoMega dashboard 502 includes relationship visualization and drill-down capabilities for key constraints and other data associated with business objectives …”; [0099]: “FIG. 8 is a flow diagram of example operations performed by a particular module (e.g., an IndeX module) of the AI platform. At 802, a source algorithm, such as one corresponding to the source algorithm of FIG. 7, is received at an index pre-processor (e.g. , at runtime). At 804, inputs and outputs of the algorithm are monitored or captured, along with metadata … The result or output of the algorithm (e.g., executable 806) is analyzed to determine values of key constraints used by the algorithm to determine the result. At 808, the gathered data 812, including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record.”). A person having ordinary skill in the art would understand that relationship information that show changes in values of key constraints produced over time represent patterns that were produced from an AI algorithm, with the decisions and its key constraints (customer feedback scores, customer action metrics) and the associated recommendation actions generated from the AI algorithm (based on input datasets) providing additional information to a user to further understand the decision result produced by the AI algorithm. Hence, collectively this relationship information represents a set of evaluations, justifications, and conditions used by the AI algorithm/system that produced that particular decision or key constraint, such that these evaluations, justifications, and conditions provide an explanation and rationale of the cognitive insight generated by the AI algorithm/system. Given the evidence cited above, the Lee reference does teach the claim limitation of an augmented intelligence assurance operation performing explainability operations using modules representing an explainability engine, where the explainability operation provides rationale for associated cognitive insights (decisions, key constraints), and hence the prior art argument provided by the Applicant is not persuasive, and the existing prior art rejection is maintained.
As indicated earlier, Examiner notes that the remainder of the Applicant’s prior art arguments are directed to the newly added claim limitations recited in the respective independent claims, where the new claim limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. 

Drawings
The drawings are objected to 
because of the following informality:  
The directional arrow between “Quality Assurance 936” and “User Acceptance 938” in Figures 9 and 10f are pointing in opposite directions (in Figure 9 the direction is from element 938 to element 936, while in Figure 10f the direction is from element 936 to element 938). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to 
because of the following informalities:
Paragraphs [00156]-[00187]: These paragraphs describe the interactions and relationships between the element blocks shown in Figure 9 and Figures 10a-10f. However, certain relationships and interactions shown by the uni-directional and bi-directional arrows in Figures 10a-10f are not described in these paragraphs as depicted, where in some cases the descriptions in these paragraphs either do not support the direction shown by these arrows, or are silent about the relationship and interactions between these multiple elements. Applicant is requested to clarify these interactions, and if necessary, provide the corresponding corrections based on the original specification text in such a way that that the changes do not introduce new matter.
It is unclear how there is a bi-directional relationship and interaction between “Information Security and Auditability 908” and “Analysis and Planning 906” in Figures 9 and 10a, as only a single direction is described in paragraph [00160]. Appropriate correction is required.
It is unclear how there is a bi-directional relationship and interaction between “Data Engineering 922” and “Multi-Structured Big Data 304” in Figures 9 and 10c, as the specification at most describes a uni-directional relationship between those elements (refer to paragraph [00161]). Appropriate correction is required.
Arrow 5 shown in Figure 10d appears to be drawn in the wrong direction. According to the description provided in paragraph [00182], this arrow should be pointed outwards from “Cognitive Agent Composition 934”. Appropriate correction is required.
It is unclear how there is a bi-directional relationship and interaction between “Production 940” and “System Monitoring 942” in Figures 9 and 10e, as the specification at most describes a uni-directional relationship between those elements (refer to paragraphs [00163], [00184]). Appropriate correction is required.
Paragraphs [00165]-[00187]: The element “Create Prototypes 1027” shown in Figure 10b is not described in these paragraphs describing Figures 10a-10f. Applicant is requested to clarify this discrepancy, and make the appropriate corrections such that the change does not introduce new matter (i.e., removal of the element from the figure, or re-associating the element with other existing descriptions present in the original specification text). Appropriate correction is required.
Paragraphs [00165]-[00187]: The sub-elements within “AIS Governance and Control 950” (1087-1092) shown in Figure 10b are not described in these paragraphs describing Figures 10a-10f. Applicant is requested to clarify this discrepancy, and make the appropriate corrections such that the change does not introduce new matter (i.e., removal of the sub-elements 1087-1092 from the figure, or re-associating the sub-elements with other existing descriptions present in the original specification text). Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-6 recite a computer-implementable method (representing a process);
Claims 7-12 recite a system (representing a machine);
Claims 13-20 recite a non-transitory, computer-readable storage medium (representing an article of manufacture).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
performing a cognitive computing function, the cognitive computing function generating an associated cognitive insight (Under its broadest reasonable interpretation, the term “cognitive” defined in the Merriam-Webster dictionary is anything related to conscious intellectual activity (such as analyzing and/or reasoning), and hence “a cognitive computing function” in this context is interpreted as broadly reciting any operation involving analysis and reasoning, where analysis and reasoning represent a series of mental activities and tasks involving identifying and organizing data, identifying relationships, patterns, and observations, analyzing the relationships, patterns, and observations, and formulating an outcome/result based on the analysis (“generating an associated cognitive insight”). A person having ordinary skill in the art can identify and organize received data to further identify relationships, patterns based on the data, and generate an outcome/result based on that analysis, and hence all of these activities represent mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).);
performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function (Under its broadest reasonable interpretation, the term “augmented intelligence” is interpreted as artificial intelligence that assists or complements human actions and observations, and the term “assurance” defined in the Merriam-Webster dictionary is something that inspires or tends to inspire confidence. Hence, in this context “an augmented intelligence assurance operation” is interpreted as any operation or task assisting or complementing human intelligence that inspires confidence. According to paragraph [0042] in the applicant’s specification, an augmented intelligence system (AIS) assurance operation “may include the performance of an AIS impartiality assessment operation, an AIS robustness assessment operation, an AIS explainability operation, and AIS explainability with recourse operation, or a combination thereof…”. Applicant also defined in the dependent claims an impartiality assessment operation is a task that detects a presence of bias in an outcome (Claim 2); and a robustness assessment operation is a task that assesses robustness (i.e., the strength or quality of an outcome or decision) (Claim 3). Under its broadest reasonable interpretation, a human mind can perform analysis and reasoning to: assess bias for an outcome or decision (such as inspecting the quality of input data used to produce the decision or outcome to ensure that they represent diverse and trusted sources); and determine the strength or quality (representing robustness) of an outcome or a decision (such as running additional hypothetical scenarios that involve changing certain input data to assess the impacts on the outcome or decision, and measuring those impacts). Hence all these operations represent analysis and decision-making processes, which are mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
… the explainability operation providing a rationale for an associated cognitive insight generated via the cognitive computing function (Under its broadest reasonable interpretation, an explainability operation is a task that provides a rationale for an associated cognitive insight. As indicated earlier, a person having ordinary skill in the art can formulate explanations (by examining and analyzing outcomes and decisions) that provide a rationale or a set of logic steps and conclusions describing the determination of the identified insights associated with a decision or outcome, and hence this analysis and decision-making process represent mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… computer-implementable (The computer-implementable aspect of this claim element (where the method is implementable on a computer) is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Hence, this claim element does not add a meaningful limitation to the claim, and hence does not further integrate the judicial exception into a practical application.) …
… the augmented intelligence assurance operation comprises an explainability operation (The definition aspect of this claim element defines a type of augmented intelligence assurance operation as being an explainability operation, as well as generally linking the method to a technological environment. See MPEP 2106.05(h). The implementing aspect of this claim element (where an explainability operation is implemented as an augmented intelligence assurance operation) is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Both aspects do not add a meaningful limitation to the claim, and hence do not further integrate the judicial exception into a practical application.) …
… providing the associated cognitive insight regarding the augmented intelligence performance of the cognitive computing function (This claim element broadly recites providing a generated cognitive insight for further analysis or interaction, which is directed to necessary data gathering and outputting for use in a claimed process (involving outputting the cognitive insight for further analysis or interaction). See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… computer-implementable (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence, this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… the augmented intelligence assurance operation comprises an explainability operation (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception also does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence, both aspects do not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… providing the associated cognitive insight regarding the augmented intelligence performance of the cognitive computing function (This claim element is directed to activities involving necessary data gathering and outputting, where the outputting aspect is part of the general activity of presenting offers and gathering statistics (where providing the associated cognitive insight is a form of presenting offers based on the statistics gathering), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element is also directed to an aspect of storing and retrieving information in memory (through storing the associated cognitive insight), which is also a well-known, understood, routine, and conventional activity, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).
Regarding original Claim 2, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function (As indicated earlier, a human mind can perform analysis and reasoning to assess bias for an outcome or decision (such as inspecting the quality of input data used to produce the decision or outcome to ensure that they represent diverse and trusted sources), and hence this bias assessment operation represents analysis and decision-making processes, which are mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… the augmented intelligence assurance operation comprises an impartiality assessment operation (The definition aspect of this claim element defines a type of augmented intelligence assurance operation as being an impartiality assessment operation, as well as generally linking the method to a technological environment. See MPEP 2106.05(h). The implementing aspect of this claim element (where an impartiality assessment operation is implemented as an augmented intelligence assurance operation) is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Both aspects do not add a meaningful limitation to the claim, and hence do not further integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… the augmented intelligence assurance operation comprises an impartiality assessment operation (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception also does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence, both aspects do not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 3, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… the robustness assessment operation assessing robustness of the cognitive computing function (As indicated earlier, a human mind can perform analysis and reasoning to assess the strength or quality (representing robustness) of an outcome or decision (such as running additional hypothetical scenarios that involve changing certain input data to assess the impacts on the outcome or decision, and measuring those impacts), and hence this robustness assessment operation represents analysis and decision-making processes, which are mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… the augmented intelligence assurance operation comprises a robustness assessment operation (The definition aspect of this claim element defines a type of augmented intelligence assurance operation as being a robustness assessment operation, as well as generally linking the method to a technological environment. See MPEP 2106.05(h). The implementing aspect of this claim element (where a robustness assessment operation is implemented as an augmented intelligence assurance operation) is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Both aspects do not add a meaningful limitation to the claim, and hence do not further integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… the augmented intelligence assurance operation comprises a robustness assessment operation (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception also does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence, both aspects do not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding amended Claim 4, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
the rationale provides an explanation of a basis for generating the associated cognitive insight (Under its broadest reasonable interpretation, the term “rationale” as defined in the Merriam-Webster dictionary broadly recites an explanation or an underlying reason, and the term “explainable” as defined in the Merriam-Webster dictionary broadly recites an action to make something plain or understandable (through logical development or development of relationships), and as such, this claim limitation broadly recites performing operations on a result (e.g., the patterns and observations resulting from an associated cognitive insight) to make it understandable by providing logical reasons or relationships for those patterns and observations. As indicated earlier, a human mind can examine and analyze outcomes, decisions, patterns, and observations (i.e., cognitive insights) and formulate explanations and reasons based on that outcome, decision, patterns, and observations, such that the process of forming those explanations and reasons based on logical development or identification of relationships represent explainability operations. Hence, this limitation further represents a set of mental activities and tasks that involves analyzing and reasoning, and as such represent decision-making processes, which are mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 5,
Step 2A Prong 1: This claim is a dependent claim of Claim 4, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
the cognitive insight regarding the augmented intelligence performance comprises a recourse for the cognitive computing function (This claim element further limits the cognitive insight as containing a recourse (where this recourse is interpreted as a course of action or recommendation associated with an explanation that is produced by an explainability operation, as defined in paragraph [00282] in the applicant’s specification: “The resulting decision explainability, with explainability recourse(s), if appropriate, … are then provided as a cognitive insight …”). A person having ordinary skill in the art would understand this limitation to broadly recite generating a recommendation action based on an analysis of the generated cognitive insight information, and as such, the analysis required to generate these recommendation actions based on the cognitive insight represents a decision-making process, which are mental processes (involving observations, evaluations, judgments, opinions) that are implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 6, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
the cognitive computing function is performed using an opaque model (This claim element of performing a cognitive computing function using an opaque model (which is interpreted as a black-box model or component executing on a computing system, such as an AI algorithm), is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
the cognitive computing function is performed using an opaque model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding amended Claim 7, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. The additional claim elements “a hardware processor”, “a data bus coupled to the hardware processor”, and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor” represent forms of applying mere instructions on a generic computer to implement a judicial exception (performing the one or more abstract ideas on a generic computer) under both Step 2A Prong 2 and Step 2B, and hence these additional claim elements do not further integrate the judicial exception into a practical application, nor do they add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f). 
Regarding original Claim 8, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding original Claim 9, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding amended Claim 10, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4.
Regarding original Claim 11, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5.
Regarding original Claim 12, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding amended Claim 13, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. The additional claim element “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions” represents a form of applying mere instructions on a generic computer to implement a judicial exception (performing the one or more abstract ideas on a generic computer) under both Step 2A Prong 2 and Step 2B, and hence this additional claim element does not further integrate the judicial exception into a practical application, nor does it add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f). 
Regarding original Claim 14, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding original Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding amended Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4.
Regarding original Claim 17, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5.
Regarding original Claim 18, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding original Claim 19, 
Step 2A Prong 1: This claim is a dependent claim of Claim 13, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
the computer executable instructions are deployable to a client system from a server system at a remote location (This claim element of deploying computer executable instructions to a client system from a server system at a remote location is considered a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
the computer executable instructions are deployable to a client system from a server system at a remote location (This claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.).
Regarding original Claim 20, 
Step 2A Prong 1: This claim is a dependent claim of Claim 13, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
the computer executable instructions are provided by a service provider to a user on an on-demand basis (This claim element of providing computer executable instructions to a user on an on-demand basis is considered a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
the computer executable instructions are provided by a service provider to a user on an on-demand basis (This claim element is directed to receiving or transmitting data over a network (e.g., the computer executable instructions are provided by a service provider such as the augmented intelligence system running on an information processing system) as well as storing and retrieving information in memory (e.g., the computer executable instructions are provided to a user via a client device for execution and further interaction), both of which are well-known, understood, routine, conventional activities, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, examples i and iv.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
 Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee].
Regarding amended Claim 1, 
Lee teaches
(Currently Amended) A computer-implementable method for cognitive information processing, comprising:  
performing a cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, a “cognitive computing function” broadly recites a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a cognitive service on a computing system. Lee teaches an AI governance platform providing services augmenting human tasks, and as such, this AI governance platform corresponds to “an augmented intelligence system”) in a client-server computing environment (Lee Figures 1 and 15; [0051]: “… the platform addresses a need for AI to be aggregated and organized in one place, understood, and managed proactively as AI tasks multiply and become more mission centric. As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box.”). This AI governance platform contains a solution stack of AI-based modules and its associated software extension modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output for various AI mission-critical services, where the use of this platform to execute operations and functions to support AI mission-critical services (such as credit-risk monitoring) correspond to “performing a cognitive computing function” (Lee Figures 2 and 4-6, [0061]-[0066], [0074]-[0086]; [0052]: “Gartner Inc. has defined AI. as “[t]echnology that appears to emulate human performance typically by learning, coming to its own conclusions, appear to understand complex context, … enhancing human cognitive performance (also known as cognitive computing) …”; [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; and [0066]-[0069]: “… the platform's solution stack can monitor and track … the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques … FIG. 3B depicts an application of the platform's solution stack to a different function specifically, risk management related to employee malfeasance. … FIG. 3C is a block diagram illustrating additional example applications of the Al governance platform. … include applications specific to AML/BSA , Cybersecurity & Ops Risk, lending practice, and immunoncology patient monitoring …”).),
the cognitive computing function generating an associated cognitive insight (Examiner’s note: Under its broadest reasonable interpretation, “an associated cognitive insight” broadly recites an outcome (prediction or output) produced by a system that performs cognitive activities, where the cognitive activities are representations of mental processes such as processing and analyzing data. As indicated earlier, Lee teaches an AI governance platform providing AI services augmenting human tasks in a client-server computing environment containing a solution stack of AI-based modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output (referred as algorithmic outputs or key constraints that are predicted by various AI algorithms, for various AI mission-critical services (Lee [0051]; Figures 1 and 15; Figure 2 and [0061]-[0066]). The usage of the AI governance platform and its included solution stack to process multiple data sets and algorithms to generate key constraints (which are predicted by AI algorithms and techniques, corresponding to “cognitively processed insights”) correspond to “processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system” (Lee [0037]-[0039]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; [0063]: “… records of assumptions and metadata of ingested data sources and key constraints (e.g., algorithmic outputs).”; [0066]-[0069]: “… the platform's solution stack can monitor and track … the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques (e.g., a Random Forest Prediction and/or a Logistic Regression), which are, in turn, supported by multiple data sets (e.g., loan data, customer data and account data).”).); 
performing an augmented intelligence assurance operation, the augmented intelligence assurance operation ensuring augmented intelligence performance of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, the term “assurance” defined in the Merriam-Webster dictionary is something that inspires or tends to inspire confidence. In the context of the claims, “an augmented intelligence assurance operation” broadly recites an operation performed within an augmented intelligence system that provides confidence or trustworthiness to improve transparency and confidence (referred to as AI governance, Lee [0035]: “Techniques to address AI risks, including those associated with lack of transparency or accountability of AI algorithms, may be referred to as “responsible AI” or “AI governance techniques.”). Lee teaches AI governance techniques to improve transparency and accountability for various cognitive computing functions, thus corresponding to “performing an augmented intelligence assurance operation, the augmented intelligence operation ensuring augmented intelligence performance of the cognitive computing function” (Lee [0037]-[0039]: … This platform and its extensions improve governance, including monitoring, of complex AI algorithms … the platform may offer insights into customer behavioral trends .. from predicting future banking needs to uncovering potential risks associated with particular customers. … systems and methods of improving AI governance are disclosed … The one or more sub-contexts represent one or more changes in data that are relevant in assessing one or more risks … are provided as training data to a plurality of models … The probabilistic assessment is presented in a dashboard user interface … having user interface elements configured to provide insight into how the probabilistic assessment was generated … includes providing a visual representation of a hierarchy of assets used to perform the generating of the probabilistic assessment, the assets including one or more tasks, one or metrics, one or more algorithms, and one or more data sources.”; and [0051]: “… the platform addresses a need for AI to be aggregated and organized in one place, understood, and managed proactively as AI tasks multiply and become more mission centric. As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box.”).),
the augmented intelligence assurance operation comprises an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function (Examiner’s note: As indicated earlier, Lee teaches a AI governance platform containing a solution stack, where the solution stack includes an IndeX module to monitor an executing AI algorithm’s state history and analyzes its output (including predicting an algorithm’s key constraints, corresponding to “cognitive insights”). The gathered data output produced by the IndeX module (including captured inputs, outputs, values of the key constraints, metadata associated with the AI algorithm, representing relationships between the inputs, outputs, key metrics/constraints, recommendation actions, and AI metadata, with these captured relationships corresponding to “an explanation” and “rationale for the associated cognitive insight” of the AI algorithm) is stored in an index record for access and additional processing by a CognoMega, AI Beacon, AI Cronus application modules, where these application modules (in particular the CognoMega application module) provide retrieval and processing support for the gathered data output generated by the IndeX module (Lee Figure 2 and [0061]-[0066]; Figures 4-6 and [0074]-[0086]). Hence, the IndeX and associated application extensions provide necessary functionality to gather, process, and analyze an AI algorithm’s associated data output to display decision output including the key constraints (where this output represents the probability assessments and associated metrics and relationship information), and the generation of this decision output corresponds to the AI algorithms representing the “augmented intelligence assurance operation”. Hence, the IndeX module and application extensions collectively contribute to performing a flow in which “the augmented intelligence assurance operation comprises an explainability operation”, with the generation and storage/display of this relationship information from the IndeX module corresponding to “… the explainability operation providing a rationale for an associated cognitive insight generated via the cognitive computing function” (Lee [0037]-[0039]; [0064]: “The IndeX 204 module is configured to monitor the state of an algorithm as it runs. … this module may capture actual values of all variables being used or generated during the code's run.”; [0074]-[0075]: “… the CognoMega module … addresses the organization's foundational data-governance and data-management challenges. … It also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis. … the CognoMega dashboard 502 includes relationship visualization and drill-down capabilities for key constraints and other data associated with business objectives …”; [0099]: “FIG. 8 is a flow diagram of example operations performed by a particular module (e.g., an IndeX module) of the AI platform. At 802, a source algorithm, such as one corresponding to the source algorithm of FIG. 7, is received at an index pre-processor (e.g. , at runtime). At 804, inputs and outputs of the algorithm are monitored or captured, along with metadata, … The result or output of the algorithm (e.g., executable 806) is analyzed to determine values of key constraints used by the algorithm to determine the result. At 808, the gathered data 812, including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record.”; and [0100] and [0103]).); and, 
providing the associated cognitive insight regarding the augmented intelligence performance of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, “a cognitive insight” broadly recites an outcome (prediction or output) produced by a system that performs cognitive activities, where the cognitive activities are representations of mental processes such as processing and analyzing data. As indicated earlier, Lee teaches an AI governance platform providing AI services augmenting human tasks in a client-server computing environment containing a solution stack of AI-based modules that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output (referred as algorithmic outputs or key constraints that are predicted by various AI algorithms, for various AI mission-critical services (Lee [0051]; Figures 1 and 15; Figure 2 and [0061]-[0066]). As indicated earlier, Lee teaches the IndeX module generating the key constraints and the associated decision output from these techniques, with the process of displaying these key constraints and decisions in the user-interface of the CognoMega application module corresponding to “providing a cognitive insight regarding the augmented intelligence performance of the cognitive computing function” (Lee [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; [0066]-[0069]; [0074]-[0075]; [0100]: “… This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization … The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). By selecting a date range, the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”).).  
Regarding original Claim 3, 
Lee teaches
(Original) The method of claim 1, wherein:  
the augmented intelligence assurance operation comprises a robustness assessment operation, the robustness assessment operation assessing robustness of the cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, the term “robust” defined in the Merriam-Webster dictionary refers to something that is strong. Hence, in the context of the claims, a “robustness assessment” is interpreted as performing an assessment (such as a comparison) to determine the strength of an AI algorithm. Lee teaches a mechanism for assessing executed business logic to improve transparency and reduce false positives in high-risk transactions (Lee [0119]-[0139], Figures 16 and 18), where the act of reducing false positives in high-risk transactions makes the results of the execution of the business logic (i.e., decision/outcome) more trustworthy (and hence, more robust). The execution of the business logic is stored as a data set, and used as training data perform an assessment (comparison) of the executed business logic, where one aspect of this assessment involves comparing the run-time outputs or values produced by the run-time AI algorithm against expected outputs or values of the variables predicted by corresponding offline processes and detecting potential variations, where this comparison is a form of assessment that determines the strength of the AI algorithm running against real-time data. Lee further teaches that upon detection of this variation produced by the comparison, the inputs of the online process can be used for playback into the offline versions of the AI code, to identify the code issue/anomaly in the AI algorithm, with the results displayed through a user interface including drill-down capabilities displaying both online and offline versions of the AI algorithm code to provide an understanding why different results are generated. Hence this process of performing the comparisons against expected outputs and values, examining the offline and online versions of the AI code, providing the capability to perform playback of real-time data into offline versions of the AI code, and to identify a code anomaly between online and offline versions of the AI algorithm correspond to a method in which “the augmented intelligence assurance operation comprises a robustness assessment operation, the robustness assessment operation assessing robustness of the cognitive computing function” (Lee [0119]-[0120]: “… driven by transparency concerns, full-scale AI adoption in AML … is lagging, although robust analytic efforts are apparent for smarter evaluation of transactions to reduce false positives … At 1602, business logic (e.g., computer processes executing within a computer environment of an enterprise) is executed. At 1604, results of the execution of the business logic are stored as a data set (e.g., immutable records in a blockchain), which includes an enhanced data set (e.g., enhanced blockchain 1606). The results may be generated based on a wrapping of the business logic in special wrappers … The data is fed back into the business logic (e.g., as training data) to, for example, improve the business logic with respect to governance of the business logic …”; and [0137]: “… a method of detecting an anomaly in the execution of AI code within a computerized environment of an organization is disclosed. An AI algorithm is monitored in real-time during run-time execution within the computerized environment. Outputs or values of variables generated at run-time by the AI code are compared against expected outputs or values of the variable predicted by corresponding offline processes. … the inputs of the online process are used for playback via one or more offline implementations of the AI code. Any anomaly in output or values of variable are identified. The anomaly is presented in a dynamic user interface that enables the user to drill down into the online and offline versions of the code to understand why different results were generated.”).).  
Regarding amended Claim 4, 
Lee teaches
(Currently Amended) The method of claim 1, wherein:  
the rationale provides an explanation of a basis for generating the associated cognitive insight (Examiner’s note: Under its broadest reasonable interpretation, the term “rationale” as defined in the Merriam-Webster dictionary broadly recites an explanation or an underlying reason to make something plain or understandable (through logical development or development of relationships), and as such, this claim limitation broadly recites producing a set of relationships and conditions to improve understandability of a generated decision or result (“cognitive insight”). As indicated earlier, Lee teaches the AI governance platform containing a solution stack and its associated extensions (Lee [0061]-[0066], [0074]-[0086]) performing an explainability operation, where the explainability operation includes the display of key constraints predicted by the AI algorithm (“cognitive insights”), and providing the relationships between AI algorithm metadata, input and output datasets, and key metrics, where this relationship information (presented by the CognoMega-based application) between decision and the AI algorithm metadata, input and output datasets, and key metrics used to make the decision corresponds to “the rationale providing an explanation of a basis for generating the associated cognitive insight” (Lee [0075]: “… the CognoMega dashboard 502 includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization. …”; [0100]: “FIG. 9 is a screenshot of an example user interface presented by the AI platform. … a CRM manager is configured to look into a decision made to tune a robo-advisor's recommendation process. This example dashboard user interface may be provided by CognoMega or an application using the CognoMega API. This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization (e.g., to automatically lower a risk level used by a robo-adviser). The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). … the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]).).
Regarding original Claim 5, 
Lee teaches
(Original) The method of claim 4, wherein:  
the cognitive insight regarding the augmented intelligence performance comprises a recourse for the cognitive computing function (Examiner’s note: As indicated earlier, Lee teaches the IndeX and associated application extensions to provide necessary functionality to gather, process, and analyze an AI algorithm’s associated data output to display decision output including the key constraints (where this output represents the probability assessments and associated metrics and relationship information taught in Lee [0038]-[0039]) related to the AI mission-critical service performed on the AI governance platform. The generation and display of the decision output also includes recommendation actions for a particular decision output and its key constraints (“cognitive insight”) associated with an AI mission-critical service performed on the AI governance platform, where these recommendation actions for a particular decision/outcome (such as an action to lower the credit risk of an individual) correspond to “… the cognitive insight regarding the augmented intelligence performance comprises a recourse for the cognitive computing function” (Lee [0100]: “ … The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). By selecting a date range, the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”).).  
Regarding original Claim 6, 
Lee teaches
(Original) The method of claim 1, wherein: 
the cognitive computing function is performed using an opaque model (Examiner’s note: Under its broadest reasonable interpretation, a cognitive computing function is a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a service. Lee teaches the use of AI modeling to assist in decision making processes for services such as insider threat prevention, cybersecurity, anti-money laundering (all of which correspond to “the cognitive computing function”), where the AI algorithms used to make these decisions often lack transparency and have characteristics of opaque analytical black boxes (thus corresponding to “the cognitive computing function is performed using an opaque model”) (Lee [0033]: “AI technologies are evolving at hard-to-comprehend velocities and scale while, at the same time, playing a more and more significant role in high-risk activities like health care, finance, and operations activities. … A[I] is exposing organizations to dangerous new risks and these risks are magnified in regulated industries such as financial services and health care. Advanced software algorithms are making critical strategic decisions, with less and less human supervision and oversight as time passes. As a result, these algorithms often lack transparency and have characteristics of opaque analytical “black boxes.””; and [0037]: “The tools, techniques, technologies, and methodologies disclosed herein include non-routine and/or unconventional operations, performed individually or in combination, provide a robust and independent oversight platform … including a product suite and various extensions. This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run-time operations, and provide better management of these algorithms in a complex data environment.”).).  
Regarding amended Claim 7, 
Claim 7 recites a system comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]: “FIG . 25 is a block diagram of machine in the example form of a computer system [25]00 within which instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. … computer system [25]00 includes a processor [25]02 (e.g. , a central processing unit (CPU)…), … a main memory [25]04 and static memory [25]06, which communicate with each other via a bus [25]08. … may further include … a storage unit [25]16, … The storage unit [25]16 includes a machine–readable medium [25]22 on which is stored one or more sets of data structures and instructions [25]24 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.”).  
Regarding original Claim 9, 
Claim 9 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 7.
Regarding amended Claim 10, 
Claim 10 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 7.
Regarding original Claim 11, 
Claim 11 recites the system of claim 10, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 10.
Regarding original Claim 12, 
Claim 12 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 7.
Regarding amended Claim 13, 
Claim 13 recites a non-transitory, computer-readable storage medium embodying computer program code, where the computer program code comprises of computer executable instructions configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, as indicated earlier, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]).
Regarding original Claim 15, 
Claim 15 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 13.
Regarding amended Claim 16, 
Claim 16 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 13.
Regarding original Claim 17, 
Claim 17 recites the non-transitory, computer-readable storage medium of claim 16, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 16.
Regarding original Claim 18,
Claim 18 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 13.
Regarding original Claim 19, 
Lee teaches
(Original) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are deployable to a client system from a server system at a remote location (Examiner’s note: Lee teaches an AI governance platform providing services augmenting human tasks (Lee [0051], corresponding to “an augmented intelligence system”) being hosted within a client-server computing environment (Lee Figure 1, Figure 15, [0213]), where the clients can be personal computer, a tablet, or any machine capable of executing instructions to be taken by that machine and performing any of the methods taught in Lee, and the instructions stored in the storage device of the server can be transmitted over a communications network to other client devices using well-known transfer protocols, via high-level APIs (Lee [0049]: “… native applications executing on the client machine(s) 110 may access the various services and function provided by the applications 120 via the programmatic interface provided by the API server 114.”), thus corresponding to “the computer executable instructions are deployable to a client system from a server system at a remote location.” (Lee [0213]: “The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”; [0216]-[0218]; and [0221]: “The instructions [25]24 may further be transmitted or received over a communications network [25]26 using a transmission medium. The instructions [25]24 may be transmitted using the network interface device 1820 and any one of number of well-known transfer protocols (e.g., HTTP).”).).  
Regarding original Claim 20, 
Lee teaches
(Original) The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are provided by a service provider to a user on an on-demand basis (Examiner’s note: Under its broadest reasonable interpretation, the term “on-demand” refers to something being available as soon as or whenever required. Under its broadest reasonable interpretation, the term “service provider” represents a computing system that provides a service to users, such as a server running an application providing a service. Lee teaches an AI governance platform running an augmented intelligence system on an information processing system (corresponding to “a service provider”), where the AI governance platform contains a solution stack and associated application extensions (such as CognoMega application extension). The CognoMega application extension provides user interaction support via API and dashboard user interfaces to robo-advisors to push down content to users, such as support relationship visualizations and drill-down capabilities for key constraints and other business objective data (with this user interaction support corresponding to “the computer executable instructions are provided by a service provider to a user …”, where the AI bots and robo-advisors are available 24/7 for customers to provide and push this content in the context of services such as investment decisions, where this 24/7 availability allows customers the flexibility to access this information at their convenience, with this flexible availability corresponding to “… an on-demand basis” (Lee Figure 5, [0074]-[0075]: “As shown in FIG. 5, the CognoMega module is configured to address an organization's ongoing effort to grow and transform its businesses through a data–driven strategy. … CognoMega helps organizations find, manage, and track data, algorithms, and the lineage of each. … As an example, organizations can use CognoMega to improve the data analytics or AI effort supporting customer relationship management applications such as robo-advisor or chatbot. CognoMega produces a dashboard or provides an API that enables connections between usage of Al algorithms within the organization to the customer experience. … the CognoMega dashboard 502 includes relationship visualizations and drill down capabilities for key constraints and other data associated with business objectives accessible from various front end tools deployed within an organization. … a client process of CognoMega can identify and specify associations between AI processes executing within an organization and data associated with business objectives (e.g., for exposure via one or more front-end tools).”; and [0115]: “Al bots may have text and voice capabilities to better serve customers and make investment recommendations. Many banks predict that, in the future, the use of bots will be as common in banking as in Google, Alexa, and Siri. Bots may standardize best-practice customer service, as they work 24/7 and never go on vacation. In addition, [b]ots can push relevant content to users based on customer analytics, a capability that is rapidly becoming a valuable sales channel. Robo-advisors, another type of bot, now offer advi[c]e on investment decisions.”).).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee] in view of Adler et al., Auditing Black-box Models by Obscuring Features, arXiv:1602.07043v1, February 23 2016, 16 pages [hereafter referred as Adler].
Regarding original Claim 2, 
Lee teaches
(Original) The method of claim 1.
Under its broadest reasonable interpretation, the term “impartial” as defined as something that is not partial or biased. Hence, in the context of the claims, the term “impartiality assessment” is interpreted as performing an assessment or a review to determine or detect whether something is biased or not.
While Lee teaches that organizations that use complex AI black-box models to make strategic decisions must also perform auditing (which is a form of assessment by performing a systematic review to detect something) of these models as part of AI model governance (Lee [0109]), Lee does not explicitly identify an algorithm or a series of steps to teach
wherein: the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function.
Adler teaches
wherein: the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function (Examiner’s note: Adler teaches a method and an algorithm (Adler p.3 Section 2 Black-box Feature Auditing; Adler pp.4-6 Section 3 Gradient feature auditing; Adler p.4 Algorithm 1; and Adler p.5 Algorithm 2) for performing auditing of black-box models based on existing techniques used for the detection and repair of disparate impact in classification models through identifying features of an outcome, obscuring the influence of a feature on an outcome, and rank-ordering the features based on a differential analysis of feature influence before and after obscuring (Adler p.2 Section 1.1 Our Work – Contributions), where the detection of disparate impact corresponds to the concept of algorithmic fairness (with this concept of algorithmic fairness and detecting corresponding to “detecting a presence of bias”), and the process of auditing focuses on identifying and ranking features contributing to an outcome, such that when combined with the auditing of the AI black box models taught in Lee, this auditing process corresponds to “the augmented intelligence assurance operation comprises an impartiality assessment operation, the impartiality assessment operation detecting a presence of bias in an outcome of the cognitive computing function” (Adler p.1 Abstract 2nd paragraph: “Data-trained predictive models are widely used to assist in decision making. But they are used as black boxes that output a prediction or score. It is therefore hard to acquire a deeper understanding of model behavior: and in particular how different attributes influence the model prediction. This is very important when trying to interpret the behavior of complex models, or ensure that certain problematic attributes (like race or gender) are not unduly influencing decisions. In this paper, we present a technique for auditing black-box models: we can study the extent to which existing models take advantage of particular features in the dataset without knowing how the models work. We show how a class of techniques originally developed for the detection and repair of disparate impact in classification models can be used to study the sensitivity of any model with respect to any feature subsets.”; p.2 Section 1.1 Our Work 2nd paragraph: “Our main contributions include – A technique to obscure the influence of a feature on an outcome. – A method for rank-ordering features based on a differential analysis of feature influence before and after obscuring.”; and p.3 Section 1.2 Alternative Approaches 3rd paragraph: “Our methods draw heavily on ideas from the area of algorithmic fairness. The process by which we eliminate the influence of a feature uses ideas from earlier work on testing for disparate impact [6].”).).  
Both Lee and Adler are analogous art since they both teach analyzing AI black-box models as part of providing augmented intelligence assurance operations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the analysis techniques of the AI black-box model taught in Lee and incorporate an additional auditing technique taught in Adler as a way to perform augmented intelligence assurance operations to detect presence of bias in decisions/outcomes generated by the AI black box models. The motivation to combine is taught in Adler, as this technique provides a mechanism to quantify and rank features that influence the model’s decision without retraining the model, as well as identifying those influential features such that the data set containing those features can be repaired to remove the bias without retraining the black-box model (and therefore avoiding impacting the original classification behavior), thereby providing a non-intrusive mechanism for improving the robustness of the AI black-box model for various applications and datasets (Adler p.7 Section 4.1 Auditing using test data: “In a black-box setting, we cannot control how the model was trained. However, we can obscure the test data. In that case, even a model trained with knowledge of X cannot take advantage of this information, because the presence of X is masked in the data through the obscuring process. Thus, the results of classification will be free of the influence of X. We can empirically validate this claim by running an experiment where we do retrain the model … and compare the results to our procedure. … The resulting accuracy loss of each feature was close to the same on the experiments where the model was retrained as it was on the experiments based only on repairing the test data, thus validation the ability to repair directly on the test data without retraining the model.”).
Regarding original Claim 8, 
Claim 8 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale and motivations provided by Lee and Adler as indicated in Claim 2, in view of rejections from Claim 7.
Regarding original Claim 14, 
Claim 14 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale and motivations provided by Lee and Adler as indicated in Claim 2, in view of rejections from Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chawla et al., U.S. PGPUB 2017/0185915, published 6/29/2017, where Chawla teaches a cognitive inference and learning system generating cognitive insights ([0040]-[0042]) using summarization, temporal/spatial reasoning and cognitive graphs ([0046]-[0047], [0067]), and displaying the resulting cognitive insights and recommendations (as corroborating explanations) on an user interface ([0270]).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121